The defendant was not harmed by the exclusion of the question put to the witness Phillips (the defendant’s sister) on direct examination as to the prior consistent statement which had supposedly been made to her by the witness Elmore; the jury heard Elmore’s statement twice (in words virtually identical to those employed by the defendant’s counsel in his offer of proof) during the course of the prosecutor’s cross examination of Phillips. See Commonwealth v. Martin, ante 858 (1978). Indeed, the prosecutor extended an invitation to Phillips, which she accepted, to testify that she believed Elmore.

Judgments affirmed.